Citation Nr: 1437336	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  11-06 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from December 1971 to April 1975.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.    

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  Review of the documents in such file reveals that, with the exception June 2014 and July 2014 briefs submitted by the Veteran's representative as well as VA treatment records dated to August 2013, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's record in the Veterans Benefit Management System does not contain any documents at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his February 2011 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the local RO.  A hearing was scheduled in April 2014, and the Veteran failed to appear.  However, as it appeared that notice of this hearing was sent to an incorrect address, in July 2014, clarification was requested as to whether the Veteran still desired a Board hearing.  In a July 2014 brief submitted by the Veteran's representative, the Veteran reiterated his request for a Board hearing before a Veterans Law Judge sitting at the local RO.  Moreover, in a separate July 2014 Memorandum, the Veteran's representative provided the Veteran's current address.  

VA regulations provide that a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700 (2013) (pertaining specifically to hearings before the Board).  Under the circumstances of this case, a remand is necessary in order to afford the Veteran his requested Board hearing before a Veterans Law Judge sitting at the RO.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge sitting at the RO.  Send notice to the Veteran to his current address of record as documented in the July 2014 brief and July 2014 Memorandum submitted by his representative with a copy to his representative of the date, time, and place of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



